DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding Applicant’s argument that “Gowda et al. and Meyer et al. do not teach “an upper major surface comprising a plurality of upper ribs, and a plurality of upper slots opposite and separate from said plurality of upper ribs,” is not persuasive. The claim language requires that the upper major surface comprise both the upper ribs and the upper slots so the fact that in Meyer’s invention the upper ribs and lower slots are interdigitated is irrelevant since the claim language does not include or require any relative positioning with regards to the lower ribs or slots. An annotated copy of Meyer et al. is provided below which points to ribs and slots which are separate and spaced from one another. As best understood, the phrase “upper slots opposite…from said upper ribs” is interpreted to mean the shapes are opposite since the upper slots and upper ribs cannot be positioned opposite from one another if they are on the same surface. Clarification is requested if this interpretation is different than intended. Although the Examiner disagrees with the arguments, a new reference is being relied upon for the rejection of the current set of claims in order to reject the dependent claims 23 and 25 which require first and second portions of the slots wherein the second portion defines a circle-shaped recess. Liu et al. (EP 3,320,886) provides a nearly identical configuration of slots and ribs as disclosed by the current application. It is noted that the provisional application 62/526457, filed 29 June 2017 does not include any explicit or implicit teachings of the ribs or slots. Therefore, the Liu et al. reference is considered prior art for the teachings of the ribs and slots.

    PNG
    media_image1.png
    377
    463
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 17, 19, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (US 2014/0101861, hereinafter Gowda), hereinafter referred to as Gowda, in view of Liu et al. (EP 3,320,886), hereinafter referred to as Liu.
Regarding Claim 1: Gowda discloses a hospital bed (see at least Fig. 1 of Gowda) comprising: a support structure (bed frame 12 of Gowda); a controller (controller 180 of Gowda); a pressure source coupled to said controller (fluid supply 174 discussed in paragraph [0095] of Gowda); and a hospital bed mattress (patient support 100 of Gowda) carried by said support structure and having first and second ends (see at least Figs. 1-3 of Gowda), and first and second sides extending between the first and second ends (see at least Figs. 1-3 of Gowda), said hospital bed mattress comprising a base foam layer (foam base 506 of Gowda) comprising opposing first and second ends (see Fig. 16 of Gowda which shows first and second ends of a foam base 506), the first end to receive a head of a patient, the second end to receive feet of the patient (left and right ends of portion 506 as shown in Fig. 16 of Gowda), […] a plurality of transverse bladder pairs extending over said base foam layer and being coupled to said pressure source (see at least Fig. 5 showing the inflatable layers 512, 510, 506 above foam layer 506 and Fig. 20 showing transverse bladder pairs 680 as discussed in paragraph [0159] of Gowda), said plurality of transverse bladder pairs extending between the first and second sides and configured to provide longitudinal pressure differential and lateral pressure differential (see paragraph [0200] of Gowda which discusses an alternating pressure therapy), and a multi-layer removable encasement (cover assembly 520 coupled to base assembly 502 of Gowda) surrounding said base foam layer and said plurality of transverse bladder pairs (see at least Fig. 12 and paragraph [0137] of Gowda which discloses cover assembly 520 coupling to base assembly 502 “to retain intermediate base 504, foam base 506, inflatable cell base 508, inflatable cell assembly 
Gowda does not explicitly disclose an upper major surface comprising a plurality of upper ribs, and a plurality of upper slots opposite and separate from said plurality of upper ribs, and a lower major surface opposing said upper major surface. 
However, Liu teaches a foam base member that has a plurality of upper ribs (51 of Liu shown in at least Fig. 8), and a plurality of upper slots opposite and separate from said plurality of upper ribs (see the plurality of slots which are not numbered but on the upper surface spaced from the plurality of upper ribs as shown in Fig. 8 of Liu), and a lower major surface opposing said upper major surface (see the bottom surface of the member shown in Fig. 8 of Liu). 
One having ordinary skill in the art at the time the invention was filed would find it obvious to include slots and ribs as taught by Liu in the foam base of Gowda for the purpose of enabling use with an articulating bed frame so that the notches serve as a fulcrum therefore reducing the deforming stress when bent (see at least paragraphs [0047] and [0048] of Liu).  
Regarding Claim 3: Gowda in view of Liu make obvious the hospital bed of claim 1 wherein said lower major surface comprises a plurality of lower ribs, and a plurality of lower slots, the plurality of lower ribs being vertically aligned with said plurality of upper slots, the plurality of lower slots being vertically aligned with said plurality of upper ribs (see at least Fig. 8 and paragraphs [0047]-[0048] of Liu).
Regarding Claim 6: 
Regarding Claim 7: Gowda in view of Liu make obvious the hospital bed of claim 6 wherein each of said first and second overlapping bladders has a triangle-shape (see Fig. 20 and paragraph [0158] of Gowda).
Regarding Claim 17: Gowda discloses a method of making a hospital bed  comprising: providing a support structure (bed frame 12 of Gowda); coupling a pressure source to a controller (fluid supply 174 discussed in paragraph [0095] of Gowda and controller 180 of Gowda); and positioning a hospital bed mattress to be carried by the support structure and having first and second ends (see at least Figs. 1-3 of Gowda), and first and second sides extending between the first and second ends, the hospital bed mattress comprising a base foam layer (foam base 506 of Gowda) comprising opposing first and second ends, the first end to receive a head of a patient, the second end to receive feet of the patient  (see Fig. 16 of Gowda which shows first and second ends of a foam base 506), […] a plurality of transverse bladder pairs extending over the base foam layer and being coupled to the pressure source (see at least Fig. 5 showing the inflatable layers 512, 510, 506 above foam layer 506 and Fig. 20 showing transverse bladder pairs 680 as discussed in paragraph [0159] of Gowda), the plurality of transverse bladder Page 7 of 12In re Patent Application of:DANIELS ET AL.Serial No. 16/023,319Filed: JUNE 29, 2018pairs extending between the first and second sides and configured to provide longitudinal pressure differential and lateral pressure differential (see paragraph [0200] of Gowda which discusses an alternating pressure therapy), and a multi-layer removable encasement surrounding the base foam layer and the plurality of transverse bladder pairs (cover assembly 520 coupled to base assembly 502 of Gowda).  
Gowda does not disclose an upper major surface comprising a plurality of upper ribs, and a plurality of upper slots opposite and separate from the plurality of upper ribs, and a lower major surface opposing the upper major surface.
However, Liu teaches a foam base member that has a plurality of upper ribs (51 of Liu shown in at least Fig. 8), and a plurality of upper slots opposite and separate from 
One having ordinary skill in the art at the time the invention was filed would find it obvious to include slots and ribs as taught by Liu in the foam base of Gowda for the purpose of enabling use with an articulating bed frame so that the notches serve as a fulcrum therefore reducing the deforming stress when bent (see at least paragraphs [0047] and [0048] of Liu).  
Regarding Claim 19: Gowda in view of Liu make obvious the method of claim 17 wherein the lower major surface comprises a plurality of lower ribs, and a plurality of lower slots, the plurality of lower ribs being vertically aligned with the plurality of upper slots, the plurality of lower slots being vertically aligned with the plurality of upper ribs (see at least Fig. 8 and paragraphs [0047]-[0048] of Liu).  
Regarding Claims 22 and 24: Gowda in view of Liu make obvious the hospital bed of claims 1 and 17 wherein adjacent ribs are separated by a valley comprising opposing straight sides, and a curved end terminating the opposing straight sides (see Fig. 8 of Liu). 
Regarding Claims 23 and 25: Gowda in view of Liu make obvious the hospital bed of claims 1 and 17 wherein each slot comprises a first portion extending substantially perpendicular from the upper major surface, and a second portion extending from the first portion and defining a circle-shaped recess (see Fig. 8 of Liu).  

Claims 4, 10, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Liu and in view of Poston et al. (US 2012/0255120, hereinafter Poston).
Regarding Claim 4: Gowda and Liu make obvious the hospital bed of claim 1 wherein said multi- layer removable encasement comprises a top coating layer (see fire barrier layer 722 of Gowda), a spacer layer under said top coating layer (see paragraph [0164] and Fig. 23 of Gowda which teaches a spacer material layer 724), an [stretchable] layer under said spacer layer (intermediate cover 516 made of a stretchable material as disclosed in paragraph [0160] of Gowda), and a … fabric layer under said [stretchable] layer (see paragraph [0134] of Gowda discussing the material of layer 544 of the base assembly 502).  
Gowda does not explicitly disclose that the stretchable material layer 516 is elastane or wherein the waterproof material of layer 544 is breathable. 
However, Poston teaches forming an encasement for a mattress that is breathable and waterproof (see at least paragraph [0003] of Poston) and comprising spandex or elastane (see at least paragraph [0013] of Poston).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose a spandex or elastane fabric and a breathable waterproof material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding Claim 10: Gowda discloses a hospital bed (see at least Fig. 1 of Gowda) comprising: a support structure (bed frame 12 of Gowda); a controller (controller 180 of Gowda); a pressure source coupled to said controller (fluid supply 174 discussed in paragraph [0095] of Gowda); and a hospital bed mattress (patient support 100 of Gowda) carried by said support structure and having first and second ends, and first and second sides extending between the first and second ends (see at least Figs. 1-3 of Gowda), said hospital bed mattress comprising a base foam layer (foam base 506 of Gowda), a plurality of transverse bladder pairs extending over said base foam layer and 
Gowda does not explicitly disclose an upper major surface comprising a plurality of upper ribs, and a plurality of upper slots opposite and separate from said plurality of upper ribs, and a lower major surface comprising a plurality of lower ribs, and a plurality of lower slots, the plurality of lower ribs being vertically aligned with said plurality of upper slots, the plurality of lower slots being vertically aligned with said plurality of upper 
However, Liu teaches a foam base member that has a plurality of upper ribs (51 of Liu shown in at least Fig. 8), and a plurality of upper slots opposite and separate from said plurality of upper ribs (see the plurality of slots which are not numbered but on the upper surface spaced from the plurality of upper ribs as shown in Fig. 8 of Liu), and a lower major surface comprising a plurality of lower ribs, and a plurality of lower slots, the plurality of lower ribs being vertically aligned with said plurality of upper slots, the plurality of lower slots being vertically aligned with said plurality of upper ribs (see the bottom surface of the member shown in Fig. 8 of Liu comprising slots and ribs being aligned with and opposite from the ribs and slots of the upper surface respectively). 
One having ordinary skill in the art at the time the invention was filed would find it obvious to include slots and ribs as taught by Liu in the foam base of Gowda for the purpose of enabling use with an articulating bed frame so that the notches serve as a fulcrum therefore reducing the deforming stress when bent (see at least paragraphs [0047] and [0048] of Liu).  
Poston teaches forming an encasement for a mattress that is breathable and waterproof (see at least paragraph [0003] of Poston) and comprising spandex or elastane (see at least paragraph [0013] of Poston).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose a spandex or elastane fabric and a breathable waterproof material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding Claim 13: Gowda in view of Liu and Poston make obvious the hospital bed of claim 10 wherein each transverse bladder pair of said plurality of 
Regarding Claim 14: Gowda in view of Liu and Poston make obvious the hospital bed of claim 13 wherein each of said first and second overlapping bladders has a triangle-shape (see Fig. 20 and paragraph [0158] of Gowda).    
Regarding Claim 20: Gowda in view of Liu make obvious the method of claim 17 and wherein said multi- layer removable encasement comprises a top coating layer (see fire barrier layer 722 of Gowda), a spacer layer under said top coating layer (see paragraph [0164] and Fig. 23 of Gowda which teaches a spacer material layer 724), an [stretchable] layer under said spacer layer (intermediate cover 516 made of a stretchable material as disclosed in paragraph [0160] of Gowda), and a … fabric layer under said [stretchable] layer (see paragraph [0134] of Gowda discussing the material of layer 544 of the base assembly 502).  
Gowda does not explicitly disclose that the stretchable material layer 516 is elastane or wherein the waterproof material of layer 544 is breathable. 
However, Poston teaches forming an encasement for a mattress that is breathable and waterproof (see at least paragraph [0003] of Poston) and comprising spandex or elastane (see at least paragraph [0013] of Poston).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose a spandex or elastane fabric and a breathable waterproof material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Liu in view of Mulkey (US 1,709,995).
Regarding Claim 8: Gowda discloses the hospital bed of claim 1 but does not disclose a plurality of handles extending outward from the first and second sides of said hospital bed mattress.
However Mulkey teaches a mattress comprising handles (see handles 8 of Mulkey). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the mattress of Gowda’s invention with handles for the predictable results of aiding in the transport of the mattress from one position to a second position.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Liu in view of Murch et al. (US 4,230,822, hereinafter Murch). 
Regarding Claim 9:  Gowda in view of Liu make obvious the hospital bed of claim 1 but does not disclose wherein said base foam layer comprises a rigid foam. 
However, Murch teaches a rigid fire-retardant polyurethane foam which “chars are stronger and more resistant to removal…and exhibit good resistance to leaching” (see at least Col. 4, line 59-Col. 5, line 8 of Murch). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a rigid fire retardant polyurethane foam as taught by Murch for the base foam layer of Gowda’s invention for the purpose of adding fire-retardant properties with the benefits described by Murch.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Liu and Poston in view of Mulkey (US 1,709,995), hereinafter referred to as Mulkey.
Regarding Claim 15: Gowda in view of Liu and Poston make obvious the hospital bed of claim 10 but do not explicitly disclose further comprising a plurality of handles extending outward from the first and second sides of said hospital bed mattress.
However, Mulkey teaches a mattress comprising handles (see handles 8 of Mulkey). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the mattress of Gowda’s invention with handles for the predictable results of aiding in the transport of the mattress from one position to a second position.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Liu and Poston further in view of Murch.
Regarding Claim 16:  Gowda in view of Liu and Poston make obvious the hospital bed of claim 10 but does not disclose wherein said base foam layer comprises a rigid foam. 
However, Murch teaches a rigid fire-retardant polyurethane foam which “chars are stronger and more resistant to removal…and exhibit good resistance to leaching” (see at least Col. 4, line 59-Col. 5, line 8 of Murch). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a rigid fire retardant polyurethane foam as taught by Murch for the base foam layer of Gowda’s invention for the purpose of adding fire-retardant properties with the benefits described by Murch.  

Claim 1 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Stolpmann et al. (US 6,212,718), hereinafter Stolpmann in view of Liu.
Regarding Claim 1: Stolpmann discloses a hospital bed (mattress structure 30 of Stolpmann) comprising: a support structure (not shown but Stolpmann discloses “Anti-skid pad 35 frictinally engages the bed or table” in Col. 7, lines 15-22 of Stolpmann); a controller (see the controller shown in Fig. 22 of Stolpmann); a pressure source (pressure system 170 and compressor 174 of Stolpmann) coupled to said controller (see the controller shown in Fig. 22 and Figs. 6 and 7 of Stolpmann); and a hospital bed mattress carried by said support structure and having first and second ends (see at least Fig. 1 of Stolpmann), and first and second sides extending between the first and second ends (see at least Fig. 1 of Stolpmann), said hospital bed mattress comprising a base foam layer comprising opposing first and second ends (see foam base 48 and foam blocks 50 of Stolpmann), the first end to receive a head of a patient, the second end to receive feet of the patient (see at least Col. 3, lines 62-67 of Stolpmann which discusses the foam blocks extending between head and foot ends of the mattress), an upper major 
Stolpmann does not disclose the upper major surface comprising a plurality of upper ribs, and a plurality of upper slots opposite and separate from said plurality of upper ribs.
However, Liu teaches a foam base member that has a plurality of upper ribs (51 of Liu shown in at least Fig. 8), and a plurality of upper slots opposite and separate from said plurality of upper ribs (see the plurality of slots which are not numbered but on the upper surface spaced from the plurality of upper ribs as shown in Fig. 8 of Liu), and a lower major surface opposing said upper major surface (see the bottom surface of the member shown in Fig. 8 of Liu). 
One having ordinary skill in the art at the time the invention was filed would find it obvious to include slots and ribs as taught by Liu in the foam base of Stolpmann for the purpose of enabling use with an articulating bed frame so that the notches serve as a fulcrum therefore reducing the deforming stress when bent (see at least paragraphs [0047] and [0048] of Liu).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stolpmann in view of Liu further in view of Elkins (US 4,884,304).
Regarding Claim 21: Stolpmann in view of Liu make obvious the hospital bed of claim 1. Stolpmann and Liu do not disclose further comprising a coolant pump coupled to said controller; and wherein said hospital bed mattress comprises a plurality of channels carried by said base foam layer and fluidly coupled to said coolant pump and configured to cycle coolant fluid through said plurality of channels.  
However, Elkins teaches a bedding system comprising coolant pump coupled to a controller (control device 26 of Elkins) and wherein said hospital bed mattress comprises a plurality of channels (see channels 20 of Elkins) carried by said base foam layer and fluidly coupled to said coolant pump and configured to cycle coolant fluid through said plurality of channels (see at least the abstract and Figs. 1-8 of Elkins). 
One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize a cooling device as taught by Elkins with the mattress of Stolpmann for the purpose of regulating the temperature close to human skin temperature (see the abstract of Elkins). Note that the term “carried by” is a broad limitation that is interpreted by the Examiner simply to mean supported by.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Benner et al. (US 2016/0038101) relates to channels within a foam base which receive coolant fluid to cool a patient supported on the couch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        

/ERIC J KURILLA/Primary Examiner, Art Unit 3619